In the

United States Court of Appeals
                For the Seventh Circuit

No. 08-1392

B RIAN J. K ELLEY, D ENISE D. B OYD ,
Y VONNE S. E MOUS, and B ETTIE M. H OUSELY,

                                               Plaintiffs-Appellants,
                                  v.


M ED-1 S OLUTIONS, LLC, W ILLIAM J. H UFF,
F RANCIS R. N IPER, C OURTNEY G ABER, and
R ICHARD R. H USTON,
                                      Defendants-Appellees.


              Appeal from the United States District Court
      for the Southern District of Indiana, Indianapolis Division.
        No. 1:07-cv-1245-SEB-JMS—Sarah Evans Barker, Judge.



  A RGUED N OVEMBER 4, 2008—D ECIDED N OVEMBER 25, 2008




  Before B AUER, F LAUM, and W ILLIAMS, Circuit Judges.
  F LAUM, Circuit Judge. Med-1 Solutions, LLC (“Med-1”)
is a debt-collector that filed lawsuits in Indiana state
small claims court to collect hospital charges owed by
debtors to its client, St. Vincent Carmel Hospital, Inc. (“St.
Vincent”). Med-1 filed these suits in its own name. Med-1
2                                               No. 08-1392

demanded and received attorney fees in these proceed-
ings. Debtors then sued in federal district court, contend-
ing that Med-1, its owner, and its in-house lawyers violated
the Fair Debt Collection Practices Act (“FDCPA”) when
they demanded attorney fees in the small claims pro-
ceedings. The district court dismissed the case for lack of
subject matter jurisdiction based on the Rooker-Feldman
doctrine. For the reasons discussed below, we affirm.


                      I. Background
  Bryan Kelley, Denise Boyd, Yvonne Emous, and Bettie
Housely each received medical treatment at St. Vincent
and signed an acknowledgment of financial responsi-
bility to pay for that treatment. When they did not pay,
St. Vincent hired Med-1 to collect the debts owed to it.
  Med-1 is licensed as a debt collection agency in Indiana
and specializes in collecting consumer debts owed to
health care providers. William J. Huff is the sole owner of
Med-1. In order to facilitate the collection of consumer
debt, Med-1 employed three in-house attorneys: Francis
R. Niper, Courtney Gaber, and Richard R. Huston.
  In August 2006 and October 2006, Med-1 filed individual
actions against the four debtors in Hamilton County,
Indiana small claims court. The actions sought payment
on the debts owed to St. Vincent. Even though Med-1
was given the right to collect the consumer debt for
St. Vincent, the hospital always maintained ownership of
that debt. Med-1 did not purchase consumer debt from
St. Vincent. Yet, Med-1 filed the lawsuits solely in its
name as plaintiff.
No. 08-1392                                              3

  In each case, Med-1 filed the one-page small claims
complaint form, and it attached additional documents as
part of the complaint. The small claims complaint form
did not include St. Vincent’s name as a creditor. On the
form, Med-1 described the claims sought as “unpaid
medical bills,” and it directed readers of the complaints
to “see attached.” In each case, the documents attached
to the complaint form indicated that the debts were
owed to St. Vincent.
   One of the documents attached in each case was a
financial consent form that the debtor had signed prior
to receiving treatment. In addition to establishing debtor
liability to St. Vincent, each financial consent form pro-
vided that the signatory was responsible for “reasonable
attorney fees” if his or her hospital account was for-
warded to a collection agency.
   Through Gaber, Med-1 requested attorney fees in its
small claims suits against the four debtors. As a result of
its small claims actions, Med-1 obtained judgments in its
favor against Kelley in the amount of $892.09, including
$375.00 in attorney fees; against Boyd in the amount of
$450.00, including an undisclosed amount in attorney
fees; against Emous in the amount of $3,658.50, including
$350.00 in attorney fees; and against Housely in the
amount of $2,241.45, including $375.00 in attorney fees.
  Debtors learned from deposition testimony given by
Med-1 employees in an unrelated matter that Med-1 filed
approximately 4,415 lawsuits against consumer-debtors
from about October 2006 to October 2007. Med-1 did not
own the debt in any of these cases, but it always filed the
4                                               No. 08-1392

lawsuits in its own name as plaintiff. Med-1 demanded
attorney fees in virtually all of these cases. In testimony,
Med-1 employees admitted that Med-1 had agreements
with St. Vincent and other health care providers that it
would be paid attorney fees and court costs incurred with
respect to the debt collection. Med-1 also would receive
a percentage of the amounts collected after deduction of
attorney fees and court costs. Additionally, debtors
learned, Med-1 attorneys Gaber, Niper, and Huston had
internal agreements with Med-1 whereby they would
keep a certain percentage of attorney fees they had ob-
tained (usually 20% or 25%). The remainder (75% or 80%)
would go to Med-1.
   On September 27, 2007, Kelley, Boyd, Emous, and
Housely (hereinafter referred to as “plaintiffs”) filed suit
against Med-1, Huff, Niper, Gaber, and Huston (“defen-
dants”) in federal district court on behalf of themselves
and all others similarly situated. They alleged that
Med-1’s representations that it was entitled to attorney
fees violated §§ 1692e-f of the FDCPA, which generally
prohibit the use of false, deceptive, or unfair means in
connection with the collection of a debt. Plaintiffs
claimed that Med-1 did not have the right to recover
attorney fees from the plaintiffs without an assignment
of ownership rights or contractual rights of the debt
obligation from the health care provider; that Med-1 and
its employees made false and misleading statements as
to their entitlement to recover attorney fees; and that
they were harmed by Med-1’s deceptive demands for
attorney fees. Plaintiffs also made state law fraud and
equity claims not at issue on appeal. They requested
No. 08-1392                                                  5

damages in an amount no less than all the attorney fees
awarded to defendants by the state court.
  On December 14, 2007, defendants filed a motion to
dismiss plaintiffs’ complaint. On February 6, 2008, the
U.S. District Court for the Southern District of Indiana
dismissed plaintiffs’ complaint for lack of subject matter
jurisdiction. The district court applied the Rooker-Feldman
doctrine in dismissing plaintiffs’ federal FDCPA claims
and their state law claims. Plaintiffs appeal the district
court’s dismissal of their FDCPA claims only.


                        II. Analysis
  The Rooker-Feldman doctrine derives its name from
two Supreme Court decisions, Rooker v. Fidelity Trust Co.,
263 U.S. 413 (1923), and District of Columbia Court of Appeals
v. Feldman, 460 U.S. 462 (1983). It “precludes lower
federal court jurisdiction over claims seeking review of
state court judgments . . . no matter how erroneous or
unconstitutional the state court judgment may be.” Brokaw
v. Weaver, 305 F.3d 660, 664 (7th Cir. 2002) (citing Remer v.
Burlington Area Sch. Dist., 205 F.3d 990, 996 (7th Cir. 2000)).
The doctrine applies not only to claims that were actually
raised before the state court, but also to claims that are
inextricably intertwined with state court determinations.
See Feldman, 460 U.S. at 482 n.16. A state litigant seeking
review of a state court judgment must follow the
appellate process through the state court system and then
directly to the United States Supreme Court. See GASH
Assocs. v. Village of Rosemont, Ill., 995 F.2d 726, 727 (7th
Cir. 1993).
6                                                No. 08-1392

  The Supreme Court recently revisited the doctrine in
Exxon Mobil Corp. v. Saudi Basic Industries, 544 U.S. 280, 284
(2005). The doctrine previously had been applied expan-
sively. See Exxon Mobil, 544 U.S. at 283 (describing how
lower courts at times had interpreted the doctrine “to
extend far beyond the contours of the Rooker and Feldman
cases”). In Exxon Mobil, the Court explicitly limited the
doctrine. The Rooker-Feldman doctrine now “is a narrow
doctrine, ‘confined to cases brought by state-court
losers complaining of injuries caused by state-court
judgments rendered before the district court proceedings
commenced and inviting district court review and rejec-
tion of those judgments.’ ” Lance v. Dennis, 546 U.S. 459,
464 (2006) (citing Exxon Mobil, 544 U.S. at 284). The doc-
trine will not prevent a losing litigant from presenting
an independent claim to a district court. Exxon Mobil, 544
U.S. at 293.
   In this case, plaintiffs argue that the Rooker-Feldman
doctrine does not bar federal subject matter jurisdiction.
They divide their argument into two parts. First, they
argue that their federal claims are independent of the
state court judgments because their lawsuit seeks only
to remedy defendants’ deceptive representations and
requests related to attorney fees and not the fact that the
state courts awarded attorney fees. Second, they argue
that even if the federal claims are not independent of the
state court judgments, Rooker-Feldman should not apply
because they did not have reasonable opportunities to
litigate their federal claims in state small claims court.
Defendants combat these arguments. In addition, they
argue that even if Rooker-Feldman does not apply, issue
No. 08-1392                                                  7

and claim preclusion do apply to bar the district court
from entering judgments in plaintiffs’ favor.
   We review de novo a district court’s determination that
it lacks subject matter jurisdiction based on the Rooker-
Feldman doctrine. Brokaw, 305 F.3d at 664. A district
court, in ruling upon an issue of subject matter juris-
diction, must accept as true all well-pleaded factual
allegations and draw all reasonable inferences in favor of
the plaintiffs. Capitol Leasing Co. v. Fed. Deposit Ins. Corp.,
999 F.2d 188, 191 (7th Cir. 1993).


  A. Does Rooker-Feldman not apply because plaintiffs’
     federal claims are independent and distinct of
     the state court judgment?
  As mentioned, plaintiffs carefully craft their argument
so that their lawsuit seeks only to remedy defendants’
representations and requests related to attorney fees, and not
the state court judgments granting those requests. They
argue that the representations and requests were
deceptive and in violation of the FDCPA. Thus, they
claim, all violations of the FDCPA occurred prior to the
entry of the state court judgment and are independent of
the state court judgment.
  In attempting this argument, plaintiffs cite our
decision in Long v. Shorebank Development Corp., 182 F.3d
548 (7th Cir. 1999). Sasha Long was a tenant of subsidized
housing who received a notice indicating that she was
behind in her rent. When she contacted the lessor,
Shorebank, its employees assured her that she did not
8                                              No. 08-1392

owe any rent. Shorebank nevertheless served an eviction
complaint upon the plaintiff. Long represented herself
pro se. She was asked by counsel for Shorebank to sign
a pleading that counsel represented would extend the
eviction deadline for two weeks. Unknown to the
plaintiff, what she signed was actually a consent to entry
of final judgment in favor of Shorebank on the eviction
complaint. Although plaintiff actually owed Shorebank
nothing, the eviction proceeded and she lost all of her
personal property, her job, and custody of her daughter
as a result. Long, 182 F.3d at 552-53.
  Long sued in federal district court. She alleged four
counts in her complaint. She contended that Shorebank
and its counsel violated three provisions of the FDCPA and
that they deprived her of property without due process
of law in violation of 42 U.S.C. § 1983. In Long, we
reasoned that Rooker-Feldman did not bar Long’s three
FDCPA claims from proceeding in district court. We wrote:
    The propriety of the Circuit Court judgment is not
    directly at issue with respect to the violations of the
    FDCPA Long asserts. For example, Count I of Long’s
    complaint states that the defendants’ conduct violated
    15 U.S.C. § 1692e, in part, because the defendants
    falsely represented the character, amount, and legal
    status of the debt Long allegedly owed Shorebank by
    presenting Long with a notice and serving her with
    a complaint stating she owed Shorebank money—a fact
    they knew to be untrue . . . . The violation of the
    FDCPA alleged by Long in Count I (as well as the
    violations of § 1692f and § 1692g alleged in Counts II
No. 08-1392                                                 9

    and III) was independent of and complete prior to the
    entry of the eviction order. It makes no difference
    that Long may also deny the correctness of the evic-
    tion order in pursuing these claims.
Id. at 556. We went on to hold that Long’s due process
argument, the fourth count that she alleged, could not be
separated from the eviction order entered against her. “[I]f
the proceedings in the Circuit Court resulted in her
favor,” we wrote, “it seems unlikely that she would have
been . . . deprived of her property as she complains.” Id.
  In this case, plaintiffs Kelley, Boyd, Emous, and Housely
contend that their FDCPA claims are analogous to the
FDCPA claims in Long. They argue that, like Long, they
allege false and misleading statements by defendants in
the collection of consumer accounts.
  Yet, despite plaintiffs’ best efforts to allege prior, inde-
pendent injuries by drawing analogies to Long, the facts
of this case are distinguishable. In her FDCPA counts, Long
claimed that Shorebank misled her about the existence
of a debt in the form of unpaid rent prior to and independ-
ent of the state court judgment. Shorebank sought to
extract money from Long—in the form of unpaid
rent—that she actually did not owe. Shorebank could
have succeeded in its fraudulent debt collection attempt
without going through the state court and obtaining a
court judgment in its favor. Therein lies the distinction.
In this case, plaintiffs charge that defendants fraud-
ulently represented that they were entitled to attorney
fees. Under Indiana law, a prevailing party only can
obtain attorney fees if such fees are awarded by a court,
10                                              No. 08-1392

even when there is a written agreement between the
parties providing for such fees. See Morgan County v.
Ferguson, 712 N.E.2d 1038, 1043 (Ind. Ct. App. 1999). In
other words, the defendants needed to convince the
state courts that they were entitled to attorney fees in
order to succeed in extracting money from plaintiffs.
  Because defendants needed to prevail in state court
in order to capitalize on the alleged fraud, the FDCPA
claims that plaintiffs bring ultimately require us to evalu-
ate the state court judgments. We could not determine
that defendants’ representations and requests related to
attorney fees violated the law without determining that
the state court erred by issuing judgments granting the
attorney fees. Even in light of the Supreme Court’s nar-
rowing of Rooker-Feldman in Exxon Mobil, we conclude
we are still barred from evaluating claims, such as this
one, where all of the allegedly improper relief was
granted by state courts. Despite plaintiffs’ contentions to
the contrary, this holding actually is consistent with our
holding in Long, where we held that Rooker-Feldman
barred Long’s due process claims because, absent the
eviction order, Long would not have suffered the loss of
property for which she sought compensation. Long, 182
F.3d at 556; see also Bullock v. Credit Bureau of Greater
Indianapolis, Inc., 272 F. Supp. 2d 780, 783 (S.D. Ind. 2003)
(plaintiffs alleging that defendants improperly sought
treble damages could not “avoid Rooker-Feldman by fram-
ing their claims in terms of defendants’ attempts to
obtain exactly what the state court awarded to them”).
Plaintiffs here cannot prevail on their argument that their
claims are independent of the state court judgment. They
No. 08-1392                                             11

are the types of plaintiffs that Exxon Mobil anticipates
and guards against: state court losers, who, in effect, are
challenging state court judgments.


 B. Does Rooker-Feldman not apply because plaintiffs
    did not have reasonable opportunities to litigate
    their claims in state small claims court?
  We proceed to plaintiffs’ second argument, which is
based on the “reasonable opportunity” exception to the
Rooker-Feldman doctrine. The “reasonable opportunity”
exception was first recognized by the Eleventh Circuit
in 1983, see Wood v. Orange County, 715 F.2d 1543, 1547
(11th Cir. 1983), and we adopted it in 1986. See Lynk v.
LaPorte Superior Court No. 2, 789 F.2d 554, 564-65 (7th
Cir. 1986). Under the exception, if a plaintiff lacked a
reasonable opportunity to litigate its claims in state
court, then the federal lawsuit can proceed.
  In advancing their argument based on the “reasonable
opportunity exception,” plaintiffs again rely on the Long
case. After we explained that Long’s three FDCPA counts
were independent of the state court judgment, but that
Long’s due process argument could not be considered
separate from the eviction order against her, we held:
   Notwithstanding these determinations regarding
   Long’s § 1983 claim (and even her FDCPA claims
   for that matter), we conclude that one critical dis-
   tinction between cases in which we have found Rooker-
   Feldman to be applicable and the present case exists
   rendering Rooker-Feldman inapplicable to the claims
12                                                No. 08-1392

     contained in Long’s complaint. In the proceedings
     before the state court that ultimately culminated in
     her eviction, Long was effectively precluded from
     raising the claims she presented in her suit before the
     district court. . . . [A]n issue cannot be inextricably
     intertwined with a state court judgment if the
     plaintiff did not have a reasonable opportunity to
     raise the issue in state court proceedings. Absent
     such an opportunity, it is impossible to conclude
     that the issue was inextricably intertwined with the
     state court judgment.
Long, 182 F.3d at 557-58.
  Like in Long, plaintiffs argue that state court rules and
procedures prevented them from having a “reasonable
opportunity” to raise their FDCPA claims. They argue that
the Indiana small claims procedures do not provide a
reasonable opportunity to litigate FDCPA claims. Specifi-
cally, they argue in their reply brief: “The Plaintiffs’
FDCPA claims were not mandatory Counterclaims that
had to be filed in the Small Claims courts. . . . Small Claims’
jurisdictional limitation of $6,000 is not adequate to
support an FDCPA claim, let alone a class action pro-
ceeding. Small Claims judges simply do not have the
experience or court structure to handle FDCPA class
action litigation.”
  While we recognize that small claims court was not
the preferred forum for plaintiffs to raise their specific
federal claims, they were not precluded from raising
their claims in state court. In Beth-El All Nations Church v.
City of Chicago, 486 F.3d 286 (7th Cir. 2007)—which in-
No. 08-1392                                                 13

volved a challenge to tax deed judgments for a former
church property—we held that while plaintiffs were not
able to bring in state court the specific claim that they
later brought in federal district court, the reasonable
opportunity exception did not apply because they had
at their disposal an alternative method for attacking tax
deed judgments under Illinois state law. Beth-El, 486 F.3d
at 292-93. We find no reason to limit that reasoning
to reasonable opportunities in the particular state court
where the case is initially filed. In the instant case, Indiana
Small Claims Rule 2(B)(10) permitted Kelley, Boyd, Emous,
and Housely to transfer the small claims cases to the
plenary docket for trial by jury. The right to jury trial
is guaranteed by the state constitution and applies to
small claims actions. Lickliter v. Rust Feed & Seed & Lumber
Co., 421 N.E.2d 10, 11 (Ind. Ct. App. 1981) (noting that
small claims litigant’s right to jury trial is guaranteed by
the state constitution). Once their cases were on the
plenary docket, plaintiffs would have had opportunities
to raise their FDCPA claims in state court. We note that
Fourth Circuit jurisprudence supports the proposition
that the “reasonable opportunity” exception inquires
whether the plaintiff had any reasonable opportunity to
raise his or her claims, including transferring or
appealing the case to a state court that can evaluate the
claims. See, e.g., Brown & Root, Inc. v. Breckenridge, 211
F.3d 194, 201-02 (4th Cir. 2000). Because of plaintiffs’
opportunities to raise their FDCPA claims in state court
upon transfer of their cases to the plenary docket, we
conclude that plaintiffs in this case had reasonable op-
portunities to raise their claims in state court.
14                                              No. 08-1392

   Moreover, irrespective of plaintiffs’ opportunities in
this case, it is difficult to envision a scenario in which a
litigant who is otherwise barred by Rooker-Feldman from
establishing subject matter jurisdiction in federal court
could proceed with his or her lawsuit because he or she
lacked an opportunity to present claims in state court.
We note that the Tenth Circuit explicitly rejected the
“reasonable opportunity” exception prior to Exxon Mobil,
see Kenmen Eng’g v. City of Union, 314 F.3d 468, 478-80
(10th Cir. 2002), and the Sixth Circuit eliminated this
exception as a result of Exxon Mobil. See Abbott v.
Michigan, 474 F.3d 324, 330 (6th Cir. 2007). By dramatically
narrowing the Rooker-Feldman doctrine in Exxon Mobil, the
Supreme Court ensured that litigants always will have
subject matter jurisdiction to bring claims that are inde-
pendent of the state court judgment in federal district
court. Hence, there is no need for a “reasonable opportu-
nity” exception in those types of cases. On the other
hand, the Supreme Court definitively concluded in
Exxon Mobil that lower federal courts do not have
subject matter jurisdiction in cases in which the plaintiff
complains of an injury that cannot be separated from the
state court judgment. In those cases, regardless of the
opportunity that he or she had to raise a claim in state
court, the litigant must appeal through the state court
system and then seek review in the United States Supreme
Court by filing a writ of certiorari. The “reasonable op-
portunity” exception was developed during a time when
federal courts applied Rooker-Feldman much more expan-
sively. Post-Exxon Mobil, the “reasonable opportunity”
exception to the Rooker-Feldman doctrine is of question-
able viability.
No. 08-1392                                         15

                   III. Conclusion
  We A FFIRM the district court’s holding because the
Rooker-Feldman doctrine applies and there is no federal
subject matter jurisdiction in this case. Therefore, we
need not address defendants’ arguments related to res
judicata and collateral estoppel.




                        11-25-08